MacKINNON, Senior Circuit Judge
(concurring specially):
While I agree with most of the statements in the opinion for the court, I believe that they constitute only guidance for the district court and do not dictate the precise relief to be ordered. The purpose of this remand is to allow the district court in the first instance to fashion adequate notice and hearing procedures. I write only to emphasize that we are only dealing with claims involving less than $100 and, therefore, that given the improved notice, written review, and the telephone system which have been proposed, informal oral hearings may not be necessary.
As I review Gray Panthers v. Schweiker (Gray Panthers I), 652 F.2d 146 (D.C.Cir.1981), it does not mandate the imposition of informal oral hearings. Instead, the opinion for the court gives broad, general guidance regarding the procedures which would satisfy due process. In Gray Panthers I, the court recognized that “[i]n deciding if the totality of a procedure meets [the] core requirements of due process, no component of a procedure can be analyzed independently of the others.” Id. at 165. On remand, the district court should consider the “totality” of the proposed procedures when considering the necessity of informal oral hearings.
Finally I would suggest that if the district court is uncertain about requiring informal oral hearings, the court might consider the possibility of not ruling finally thereon until the other new procedures have been in place for a year or two. The court can then make an evaluation as to whether informal oral hearings are in fact necessary for claims involving under $100.